684 S.E.2d 630 (2009)
285 Ga. 875
In the Matter of Joyce A. WILSON.
No. S09Y1777.
Supreme Court of Georgia.
October 5, 2009.
William P. Smith III, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This reciprocal discipline matter is before the Court on the Report and Recommendation of the Review Panel, recommending that Joyce A. Wilson be disbarred following her disbarment in the District of Columbia. See In re Wilson, 953 A.2d 1052 (D.C.2008). Following the issuance of Wilson, the State Bar served a notice of reciprocal discipline seeking substantially similar discipline. Rule 9.4(b), as amended, of the Georgia Rules of Professional Conduct, see Bar Rule 4-102(d).
The D.C. Court found that while Wilson was acting as a court-appointed guardian for a ward of the state, she misappropriated approximately $10,000 from her ward's assets for her own personal use. Wilson, supra, 953 A.2d at 1054. It also found that Wilson failed to respond to the D.C. Bar Counsel investigating the allegations and failed to participate in the disciplinary proceedings. Id. Wilson was personally served with the notice of reciprocal discipline in this case but failed to respond in any way.
The Review Panel reviewed the disbarment order and the elements listed in Rule 9.4(b)(3) that would authorize imposition of different punishment and concluded that disbarment was the appropriate sanction. The Review Panel also concluded that the Office of General Counsel failed to file a certified copy of the D.C. order as required by Rule 9.4(b). But because a certified copy of the D.C. order was attached to the notice of discipline and because Wilson had not responded or objected, the Review Panel found that no purpose would be served by requiring Bar Counsel to re-file. Moreover, after the Review Panel issued its Report and Recommendation, the Office of General Counsel filed an Amended Notice Regarding Reciprocal Discipline, which does include a certified copy of the D.C. order. Accordingly, "we conclude that any procedural defect has been cured and that the matter need not be returned to the Office of General Counsel for refiling." In the Matter of Boniface, 285 Ga. 815, 684 S.E.2d 268 (2009).
It appearing from a review of the record that reciprocal discipline is appropriate in this case, the Court accepts the recommendation of the majority of the Review Panel. Accordingly, it is hereby ordered that the name of Joyce A. Wilson be removed from the rolls of persons authorized to practice law in the State of Georgia. Wilson is reminded of her duties pursuant to Bar Rule 4-219(c).
Disbarred.
All the Justices concur.